Citation Nr: 0006963	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back disability 
as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for right knee 
disability as secondary to service-connected right ankle 
disability.

3.  Entitlement to service connection for right hip 
disability as secondary to service-connected right ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The Board notes that a personal 
hearing was scheduled for the veteran before a traveling 
member of the Board on January 25, 2000, and that the veteran 
failed to show up for the hearing.


FINDINGS OF FACT

1.  The veteran's claim for service connection for right hip 
disability as secondary to service-connected right ankle 
disability is not plausible.

2.  The veteran's claims for service connection for low back 
and right knee disabilities as secondary to service-connected 
right ankle disability are plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right hip disability as 
secondary to service-connected right ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claims for service connection for low back 
and right knee disabilities as secondary to service-connected 
right ankle disability are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (19998).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of right hip disability, 
to include on discharge examination in April 1982.  The Board 
also notes that the VA and private medical records after 
service do not contain any objective evidence of right hip 
disability.  On VA evaluation of the right hip in March 1997, 
physical examination and X-rays of the right hip did not show 
any abnormality.  The diagnosis was normal right hip.  The 
veteran testified at a personal hearing at the RO in January 
1998 that he has an abnormal gait due to his service-
connected right ankle disability, which has resulted in a 
right hip disability.

There is no clinical evidence of right hip disability on 
file.  The evidence of right hip disability is limited to the 
statements and testimony of the veteran.  However, as a lay 
person, the veteran is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-
495 (1992).  Therefore, the veteran's claim for service 
connection for right hip disability as secondary to service-
connected right ankle disability is not well grounded.  
Grottveit at 92.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
right hip disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

With respect to the veteran's claims for service connection 
for low back and right knee disabilities as secondary to 
service-connected right knee disability, the Board notes that 
the record contains a February 1997 statement by Nathan D. 
Granger, M.D., indicating that the veteran had chronic low 
back pain and that X-ray studies disclosed osteoarthritis of 
the veteran's right knee.  Dr. Granger also expressed his 
opinion that the veteran's right knee pain and low back pain 
were resulted from his right ankle disability.  The Board has 
found this statement sufficient to establish that these 
claims are plausible and thus well grounded.


ORDER

Service connection for right hip disability as secondary to 
service-connected right ankle disability is denied.

The Board having determined that the claims for service 
connection for low back and right knee disabilities as 
secondary to service-connected right knee disability are well 
grounded, the appeal is granted to this extent.


REMAND

Since the veteran's claims for service connection for low 
back and right knee disabilities as secondary to service-
connected right ankle disability are well grounded, VA has a 
duty to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a).  Although Dr. Granger's February 1997 
statement is sufficient to establish that the veteran's 
claims are plausible, the Board has not found this statement 
to be adequate to establish the veteran's entitlement to 
service connection for these disabilities.  In this regard, 
the Board notes that the opinion appears to be based 
primarily upon history provided by the veteran rather than a 
review of the medical records pertaining to the history of 
the veteran's right ankle, right knee and low back 
disabilities.  

The Board further notes that the veteran's right knee was 
found to be normal on VA examinations in January and March 
1997.  In addition, although VA examinations have confirmed 
the presence of low back disability, the VA physician who 
examined the veteran in March 1997 provided an addendum to 
his examination report indicating that it was not likely that 
the veteran's low back pain was caused by his right ankle 
disability.  The Board has also found this opinion to be 
inadequate for adjudication purposes since the examiner did 
not address whether the veteran's low back disability 
chronically increased in severity as a result of the service-
connected disability, did not indicate whether it is at least 
as likely as not that the low back disability was caused or 
chronically worsened by the service-connected disability and 
did not provide the rationale for his opinion.

Finally, the Board notes that additional records pertinent to 
the veteran's claims appear to be available.  For instance, a 
January 1997 VA examination report notes that the veteran had 
a history of undergoing surgery at a private hospital in 1985 
for removal of the L5-S1 disc, but the records pertaining to 
this hospitalization have not been associated with the claims 
folder.  

In light of these circumstances, the Board finds that 
additional development is required prior to final disposition 
of the issues remaining on appeal.  Therefore, this case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including the VA, 
who have treated him for right ankle, low 
back or right knee disability since his 
discharge from service.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.  The records requested 
should include those pertaining to the 
veteran's disc surgery in approximately 
1985.

2.  Thereafter, the veteran should be 
examined by a board certified 
orthopedist, if available, to determine 
the nature, extent, and etiology of any 
currently present disabilities of the 
veteran's low back and right knee .  The 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies should be conducted, and 
all findings should be reported in 
detail.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present disability of the veteran's low 
back and right knee as to whether it is 
at least as likely as not that the 
disability was caused or chronically 
worsened by the service-connected  right 
ankle disability.  With respect to any 
low back or right knee disability the 
examiner believes was chronically 
worsened by the right ankle disability, 
the examiner should note what level of 
disability is attributable to 
aggravation.  A complete rationale for 
all opinions expressed must be provided.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues 
remaining on appeal, to include 
consideration of the Court's decision in 
Allen v. Brown, 7 Vet.App. 439 (1995).

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



